third party communication date of communication month dd yyyy cca_2013080813454917 id uilc number release date from --------------- sent thursday august pm to --------------------------------------------- cc ---------------------------------------------- bcc subject advice for the year tax_year cp the common parent of a consolidated_group filed a tentative refund request based on a two-year carryback of the cnols of the group for that year fiduciary made a five-year extended carryback election for those same losses the service_center issued a tentative refund to cp with respect to its request for the year tax_year cp made a five-year extended carryback election for the cnols of the group for that year fiduciary filed a document attempting to reverse its previous five-year extended carryback election for year and elect a five-year extended carryback for the year tax_year as well both fiduciary’s five-year extended carryback election for year and cp’s five-year extended carryback election for year were timely but only one can be accepted fiduciary has executed a form_870 agreeing to its initial five-year extended carryback election for year but the service has not executed the form_870 and the agreement is pending -------------------------------- the field has asked whether the service can exercise its broad discretion under sec_301_6402-7 to accept the filings by cp request for a two-year carryback of the cnols of the group for the year tax_year and the five-year extended carryback election of the cnols of the group for the year tax_year and not accept the filings by fiduciary its initial five-year extended carryback election of the cnols of the group for the year tax_year we advise that the service may do so
